ORDER
PER CURIAM.
J & B Properties, Inc., appeals the trial court’s judgment awarding Fleet Finance, Inc., $1,500.00 in rents and possession of certain real property in this unlawful de-tainer action. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b)(1).